Exhibit THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED WITH RESPECT TO SUCH OFFER, SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION; OR (II) UNLESS SOLD PURSUANT TO RULE THIS WARRANT IS ISSUED PURSUANT TO THAT CERTAINNOTE (AS DEFINED BELOW) ISSUED TO THE INITIAL HOLDER OF THIS WARRANT (THE “INVESTOR”) BY MRU HOLDINGS, INC., A DELAWARE CORPORATION (THE “COMPANY”). Dated:July 15, 2008 MRU HOLDINGS, INC. WARRANT (“WARRANT”) TO PURCHASE SHARES OF COMMON STOCK, $0. 1.Number of Shares Subject to Warrant. (a) This is to certify that, FOR VALUE RECEIVED, Professional Investments of America, LLC (the “Investor”), is entitled, subject to the terms set forth below, to purchase from the Company, upon surrender of this Warrant, at any time or times on or after the date hereof, but prior to the termination of this Warrant pursuant to Section 3 hereof, at the Warrant Price, 327,868 shares (the “Warrant Shares”) of the Company’s common stock, $0.001 par value per share (“Common Stock”), upon such Investor’s exercise of this Warrant pursuant to Section 7 hereof.Certain capitalized terms used in this Warrant are defined in Section 2 hereof. (b)Exercise Limitations. (i)Notwithstanding anything to the contrary contained in Section 1(a) hereof, in no event shall the Investor be entitled to exercise this Warrant for a number of Warrant Shares in excess of that number of Warrant Shares which, upon giving effect to such exercise, would cause the aggregate number of shares of Common Stock beneficially owned by the Investor and its affiliates to exceed 19.99% of the voting power of the Company, following such exercise, unless the Company obtains the requisite stockholder approval under NASDAQ Marketplace Rule 4350(i)(1)(B) (the “Issuance Limitation”), in which case, the Issuance Limitation under this Section 1(b) shall no longer apply to the Investor.For purposes of this Section 1(b)(i), the aggregate number of shares of Common Stock beneficially owned by the Investor and its affiliates . 1. shall include the shares of Common Stock issuable upon the exercise of this Warrant, subject in all cases to the Issuance Limitation.Upon the written request of the Investor, the Company shall promptly, but in no event later than two (2) Business Days following the receipt of such notice, confirm in writing to the Holder the number of shares of Common Stock then outstanding.The number of Warrant Shares purchaseable upon exercise of this Warrant and the Warrant Price shall be subject to adjustment from time to time as described herein. 2.Definitions. As used in this Warrant, the following terms shall have the meanings ascribed to them below: (a)“Business Day” shall mean any day except Saturday, Sunday and any day which shall be a legal holiday or a day on which banking institutions in the state of New York are authorized or required by law or other government actions to close between the hours of 9:30 a.m. and 5:00 p.m. Eastern Standard Time. (b)“Note” means the $600,000 principal amount convertible promissory note issued to the Investor on July 15, (c)“Fair Market Value” means the fair market value of a share of Common Stock, determined in good faith by the board of directors of the Company, and measured in reference to the closing bid price of the Common Stock on the trading day immediately preceding the day on which a determination of fair market value is to be made. (d)“Holder”shall mean the Investor and any permitted transferees. (e)“Person” means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization or a governmental entity or any other legal entity. (f)“Warrant Price” means $1.83, subject to adjustment as provided herein. 3.Termination.This Warrant shall terminate and no longer be exercisable at 5:00 p.m., New York time, on July 13, 2013. 4.Fractional Shares.No fractional shares shall be issuable upon exercise of this Warrant and the number of shares of Common Stock to be issued shall be rounded up to the nearest whole share. 5.No Stockholder Rights. This Warrant, by itself, as distinguished from any shares of Common Stock purchased hereunder, shall not entitle the Holder to any of the rights of a stockholder of the Company. 6.Reservation of Stock.The Company shall reserve from its authorized and unissued Common Stock a sufficient number of shares to provide for the issuance of Warrant Shares upon the exercise or conversion of this Warrant.Issuance of this Warrant shall constitute full authority to the Company’s officers who are charged with the duty of executing stock 2. certificates to execute, issue and deliver the necessary certificates for Warrant Shares issuable upon the exercise or conversion of this Warrant. 7.Exercise of Warrant.Subject to the conditions set forth in Section 1 hereof, this Warrant may be exercised at any time prior to its termination by the surrender of this Warrant, together with the Notice of Exercise and the Investment Representation Statement in the forms attached hereto as Attachments 1 and 2, respectively, duly completed and executed, at the principal office of the Company, specifying the portion of this Warrant to be exercised and accompanied by payment in full of the Warrant Price (a) in cash or by certified check with respect to the Warrant Shares being purchased or (b) by written direction of the Company to cancel a portion of this Warrant sufficient to satisfy the “cashless exercise” provisions of this Section 7.This Warrant shall be deemed to have been exercised immediately prior to the close of business on the date of its surrender for exercise as provided above, and the Person entitled to receive the Warrant Shares issuable upon exercise shall be treated for all purposes as the holder of such shares of record as of the close of business on such date.As promptly as practicable after such date, the Company shall issue and deliver to the Person or Persons entitled to receive the same a certificate or certificates (or a direct registration system statement if the shares are to be issued in book entry form) representing the number of full Warrant Shares issuable upon such exercise.If the Warrant shall be exercised for less than the total number of Warrant Shares then issuable upon exercise, promptly after surrender of the Warrant upon such exercise, the Company shall execute and deliver a new Warrant, dated the date hereof, evidencing the right of the Holder to the balance of the Warrant Shares purchasable hereunder upon the same terms and conditions set forth herein. In lieu of payment of the Warrant Price in cash, the Holder may direct the Company to cancel a portion of this Warrant having a value equal to the Warrant Price for the number of Warrant Shares as to which the Holder exercises this Warrant, determined by multiplying the number of Warrant Shares as to which this Warrant is directed to be cancelled by an amount equal to the difference between (i) the Fair Market Value on the date of exercise and (ii) the Warrant Price then in effect.Payment by such cancellation is referred to herein as “cashless exercise.” 8.Adjustment of Exercise Price and Number of Shares.The number of shares issuable upon exercise of this Warrant (or any shares of stock or other securities or property at the time receivable or issuable upon exercise of this Warrant) and the Warrant Price therefor are subject to adjustment upon the occurrence of the following events: (a)Adjustment for Stock Splits, Recapitalizations, etc.The Warrant Price and the number of shares issuable upon exercise of this Warrant shall each be proportionally adjusted to reflect any, stock split, reverse stock split, combination of shares, reclassification, recapitalization or other similar event altering the number of outstanding shares of the Company’s capital stock. (b)Adjustment for Other Dividends and Distributions.In case the Company shall make or issue, or shall fix a record date for the determination of eligible holders entitled to receive, a dividend or other distribution with respect to the Common Stock payable in securities of the Company then, and in each such case, the Holder, on exercise of this Warrant at any time after the consummation, effective date or record date of such event (each an “Event Date”), shall 3. receive, in addition to the Warrant Shares (or such other stock or securities) issuable on such exercise prior to the Event Date, the securities of the Company to which such Holder would have been entitled upon such Event Date if such Holder had exercised this Warrant immediately prior the Event Date (all subject to further adjustment as provided in this Warrant) 9.Adjustment for Capital Reorganization, Consolidation, Merger or Sale.If any capital reorganization of the capital stock of the Company, or any consolidation or merger of the Company with or into another corporation, or the sale of all or substantially all of the Company’s assets to another corporation shall be effected in such a way that holders of the Company’s capital stock will be entitled to receive stock, securities or assets with respect to or in exchange for the Company’s capital stock, then in each such case the Holder, upon the exercise of this Warrant, at any time after the consummation of such capital reorganization, consolidation, merger, or sale, shall be entitled to receive, in lieu of the stock or other securities and property receivable upon the exercise of this Warrant prior to such consummation, the stock or other securities or property to which such Holder would have been entitled upon such consummation if such Holder had exercised this Warrant immediately prior to the consummation of such capital reorganization, consolidation, merger, or sale, all subject to further adjustment as provided in this Section 9; and in each such case, the terms of this Warrant shall be applicable to the shares of stock or other securities or property receivable upon the exercise of this Warrant after such consummation. 10.Transfer of Warrant.This Warrant may be transferred or assigned by the Holder hereof in whole or in part, provided that the transferor provides, at the Company’s request, an opinion of counsel satisfactory to the Company that such transfer does not require registration under the Act and any other applicable federal or state securities laws. 11.
